ACCEPTED
                                                                                     03-14-00406-CV
                                                                                             7511340
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              10/23/2015 10:35:51 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         No. 03-14-00406-CV
                                                                   FILED IN
                 In the Third Court of Appeals 3rd AUSTIN,
                                                   COURT OF APPEALS
                                                           TEXAS
                         Austin, Texas        10/23/2015 10:35:51 AM
                                                                JEFFREY D. KYLE
                                                                     Clerk

                              GARY PHILLIPS
                                 Appellant
                                     V.

    BOO 2 YOU, LLC, GEORGE STEVEN SMITH, AND LINDA K. SMITH
                                 Appellees


               APPEAL FROM CAUSE NO. 12-0966-CC4
       COUNTY COURT AT LAW NO. 4, WILLIAMSON COUNTY, TEXAS
                HON. JOHN B. MCMASTER, PRESIDING


           APPELLEES’ MOTION FOR SANCTIONS


      Appellees George Steven Smith and Linda K. Smith (“the Smiths”)

and Boo 2 You, LLC (collectively “Appellees”) file this motion asking the

Court to determine that this appeal is frivolous and to award Appellees just

damages. See TEX. R. APP. P. 45. Appellees respectfully show:

                                 F ACTS
      Appellant is Gary Phillips (“Phillips”), the Plaintiff below. CR1. He

filed suit against Appellees, claiming he was partners with Appellees and

was owed partnership profits. Id. The trial court granted summary judgment

for Appellees on Phillips’s claims. CR211-12. The subject of this motion is
not the summary judgment, but rather Phillips’s repeated misrepresentations

of the appellate record regarding the alleged “deemed admissions” he cites

as evidence in his appeal. A close examination of the record, as

supplemented, confirms that this is one of those rare cases that warrants

sanctions from this Court.

1.    There Are No Deemed Admissions as Summary Judgment
      Evidence.

      Phillips filed suit against Appellees on June 27, 2012. CR7. On June

5, 2013, Phillips allegedly served Appellees with several requests for

discovery, including Requests for Admissions. CR17-24. Appellees were

pro se at the time the discovery was allegedly served and never received

Phillips’s discovery requests. 2SuppCR7-10. Phillips’s counsel confirmed

that the discovery requests were returned unopened and unserved. 2RR6.

      After retaining counsel, Appellees filed a Motion to Set Aside

Deemed Admissions on August 14, 2013, attaching their responses to

Phillips’s Requests for Admissions. 2SuppCR7-12. On May 20, 2014,

immediately prior to the hearing on Appellees’ First Amended Motion for

Summary Judgment, the trial court heard and granted Appellees’ Motion to

Set Aside Deemed Admissions. RR4-9. Thus, the trial court “undeemed” the

admissions before the summary-judgment hearing on Appellees’ motion for




	                                   2
summary judgment and did not consider them as evidence when granting

summary judgment. Id.

2.    The Parties Fully Discovered the Case and Developed the Factual
      Record Despite the Deemed Admissions.

      Nine months elapsed between Appellees’ filing of their Motion to Set

Aside Deemed Admissions and the trial court’s ruling. 2SuppCR 7-12; RR4-

9. During that time, Phillips had Appellees’ written responses to his

Requests for Admissions, obtained additional documents in discovery from

Appellees, and took Appellees’ depositions. CR114-209; 2SuppCR7-12.

Although Phillips had sufficient opportunity to, and did, explore the facts of

his case through discovery, he relied upon Appellees’ allegedly “deemed

admissions,” the parties’ depositions, and documents he obtained in

discovery as support for his Response to Appellees’ First Amended Motion

for Summary Judgment. CR111-12. After the trial court set aside the deemed

admissions, Phillips did not seek a continuance of the summary judgment

hearing based on a need for additional discovery, argue he was prejudiced by

the trial court’s ruling, or ask for additional discovery at the hearing. CR110-

210; RR11-36.




	                                      3
3.    Appellant Misrepresents the Record and Conceals the Trial
      Court’s Order by Failing to Bring Forward Complete Record.

      On appeal, Phillips claims that the “deemed admissions” he

referenced in his response to Appellees’ First Amended Motion for

Summary Judgment created a fact issue warranting reversal of the trial

court’s summary judgment and remand for trial on the merits. App. Br., at 1-

2, 6, 9, 12 (citing CR15-24). Phillips actually cites the set aside “deemed

admissions” as evidence in his opening brief, while neglecting to inform this

Court that the trial court granted Appellees’ Motion to Set Aside Deemed

Admissions prior to hearing and granting Appellees’ First Amended Motion

for Summary Judgment. Id.; RR4-9, 11-38.

      In addition, Phillips requested only a partial record for his appeal,

omitting Appellees’ Motion to Set Aside and the reporter’s record. CR215-

16. Because the trial court ruled on Appellees’ Motion to Set Aside Deemed

Admissions from the bench, rather than entering a written order, neither the

Clerk’s Record nor the First Supplemental Clerk’s Record Phillips requested

contains the trial court’s ruling on Appellees’ Motion to Set Aside Deemed

Admissions, and Phillips specifically omitted Appellees’ Motion to Set

Aside Deemed Admissions from his request to the clerk for items to include




	                                    4
in the appellate record. See CR215-16. 1SuppCR; RR9.1 Nor did Phillips

request that the reporter transcribe and forward to this Court its record of the

hearing on Appellees’ Motion to Set Aside Deemed Admissions. See RR38.

These items only appear in the appellate record because Appellees requested

and paid for them. See 2SuppCR; SuppRR.2

       The reporter’s record not only contains the court’s ruling on

Appellees’ Motion to Set Aside Deemed Admissions, it also includes

argument and evidence the trial court considered in awarding Appellees

sanctions. RR24-38. Thus, the record on which Appellant relies in its appeal

was incomplete because it did not allow this Court to fully review the trial

court’s evidentiary rulings, and the evidence and argument it considered in

awarding sanctions. TEX. R. APP. P. 34.1. Accordingly, Appellees requested

a supplemental clerk’s record, including their Motion to Set Aside Deemed

Admissions, and the reporter’s record, containing the evidence and argument

																																																								
1		           The Clerk’s Record includes the Court’s Orders and Events, noting that Appellees
(Defendants below) filed a Motion to Set Aside Deemed Admissions on August 14, 2014.
CR5. That motion was re-set for hearing by the trial court on May 20, 2014, the same day
the trial court heard Appellees’ First Amended Motion for Summary Judgment. CR6.
After finding these notations, counsel for Appellees requested the Second Supplemental
Clerk’s Record, ordered the Reporter’s Record, and filed a third (opposed) motion to
extend time to file Appellees’ brief to allow for the preparation of these records.
2SuppCR13; RR38; Appellees’ Opposed Third Motion to Extend Time, filed November
6, 2014.
2		     The original Court Reporter’s Certificate erroneously states that appellant paid for
the reporter’s record RR38. On December 30, 2014, the reporter filed an amended
certificate correcting this error.

	                                             5
the trial court considered regarding Appellees’ Motion to Set Aside Deemed

Admissions and Appellees’ request for sanctions. See 2SuppCR13-14; see

also RR, generally.

4.    In His Reply, Phillips Improperly Attempts to Raise a New Point
      of Error and Demonstrates That His Misrepresentations Were
      Intentional.

      Appellees raised these issues in their response to Phillips’s opening

brief. In his reply, Phillips claimed, for the first time, that the trial court’s

ruling on Appellees’ Motion to Set Aside Deemed Admissions was “invalid”

and had “no effect.” App. Br., at 1-3. Phillips attempted to cite authorities

for his newly-minted argument and added several arguments, without citing

record evidence, concerning “prejudice” resulting from the trial court’s

ruling. Id. None of these arguments were presented to the trial court or to

this Court before Phillips filed his reply brief. Compare id. with RR,

generally, and App. Br., generally.

                  A RGUMENT AND A UTHORITIES
1.    Phillips Cannot Raise a New Point of Error in His Reply, and
      Even if He Could, It Is Wrong.

      Phillips is barred from challenging the trial court’s grant of Appellees’

Motion to Set Aside Deemed Admissions for the first time in his reply. TEX.

R. APP. P. 38.3; Howell v. Texas Workers' Comp. Comm’n, 143 S.W.3d 416,

439 (Tex. App.—Austin 2004, pet. denied) (rules of appellate procedure do

	                                      6
not allow appellant to include in reply brief new issue not raised by its

original brief). But even if he could, he is wrong: the trial court’s ruling is

valid, and Phillips cannot pretend that his mischaracterization of the record

and evidence in his appeal were unintentional or have merit.

      Trial courts have broad discretion in permitting parties to withdraw

deemed admissions, particularly when the deemed admissions go to the

merits of the dispute. TEX. R. CIV. P. 198.3; Wheeler v. Green, 157 S.W.3d
439 (Tex. 2005) (per curiam). The trial court’s ruling from the bench,

granting Appellees’ Motion to Set Aside Deemed Admissions, was proper,

regardless whether a written order was ever entered. Nat. Cas. Co. v. Lane

Exp., Inc., 998 S.W.2d 256, 262 (Tex. App.—Dallas 1999, pet. denied).

      Further, the trial court did not need to grant Appellees additional time

to answer Phillips’s Requests for Admissions: Appellees attached their

responses to Phillips’s Requests for Admissions to their motion, so by the

time the trial court granted Appellees’ motion, Phillips had been in

possession of Appellees’ responses for more than nine months. 2SuppCR 7-

12; RR4-9.

      This fact is significant for two reasons. First, despite his unsupported

argument to the contrary, it demonstrates there was no prejudice to Phillips.

Not only did Phillips have Appellees’ responses during the entire discovery


	                                     7
period, he had sufficient time to, and did, develop a factual record in

addition to Appellees’ responses. See CR 110-210. Phillips never argued

below that he was prejudiced by the trial court’s ruling, nor could he. RR 11-

34. Thus, Phillips cannot now, for the first time in his reply, claim he was

prejudiced by the trial court’s granting of Appellees’ Motion to Set Aside

Deemed Admissions.

      Second, record evidence that Phillips possessed Appellees’ discovery

responses as of August 14, 2013 reveals a pattern of misrepresenting the

record. The record clearly demonstrates Phillips had Appellees’ responses to

his Requests for Admissions five weeks after they were due under Texas

Rule of Civil Procedure 198.2(a). CR18-24; 2SuppCR7-12. And yet, even

when attempting to explain his mischaracterization of the appellate record,

Phillips claims that by “undeeming the admissions [the trial court] deprived

Phillips of that form of discovery” and “wholly excus[ed] Appellees from

having to answer admission requests at all.” App. Reply, at 2. The appellate

record irrefutably establishes that trial court did no such thing. Phillips was

only “deprived” of Appellees’ responses for five weeks because Phillips has

had them since August 13, 2013.

      Thus, Phillips is incorrect: the trial court could and properly did grant

Appellees’ Motion to Set Aside Deemed Admissions. See TEX. R. CIV. P.



	                                     8
198.3. Further, even if the trial court’s actions were improper, Phillips failed

to raise any issue regarding the trial court’s ruling in his opening brief and is

barred from raising it in his reply. TEX. R. APP. P. 38.3. Finally, even when

attempting to explain his misrepresentations, Phillips again misrepresents

both the record and the trial court’s actions. App. Reply, at 2; 2SuppCR7-12.

Phillips’s repeated misrepresentations are intentional, unexcused, and

sanctionable.

2.    Appellate Sanctions Are Justified Based on Phillips’s Frivolous
      Appeal and Misrepresentations of the Record.

      Under Rule 45, the appellate court first must determine that an appeal

is frivolous before it can consider awarding just damages to any prevailing

party. Glassman v. Goodfriend, 347 S.W.3d 772, 781-82 (Tex. App.—

Houston [14th Dist.] 2011, pet. denied) (en banc). Under the plain meaning

of Rule 45, this Court may award just damages if, after considering

everything in its file, this court makes an objective determination that the

appeal is frivolous. See TEX. R. APP. P. 45; Smith v. Brown, 51 S.W.3d 376,

381 (Tex. App.—Houston [1st Dist.] 2001, pet. denied) (en banc). To

determine whether an appeal is objectively frivolous, the court considers the

record from Appellant’s counsels’ viewpoint and decides whether he had

reasonable grounds to believe the case could be reversed on appeal. See

Smith, 51 S.W.3d at 381.


	                                      9
      Here, Phillips only requested a portion of the appellate record,

choosing to omit the reporter’s record and Appellees’ Motion to Set Aside

Deemed Admissions. CR215-16. At common law, when a complete record

of the evidence at trial has not been filed, the appellate court presumes that

the omitted evidence supports the trial court's judgment. See Enterprise

Leasing v. Barrios, 156 S.W.3d 547, 550 (Tex. 2004); see also Christiansen

v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990) (applying Rule 53(d), the

predecessor to Rule 34.6(c)).

      Filing his appeal from the trial court’s ruling, relying on deemed

admissions when the trial court clearly did not (and arguing the appeals

court should as well), and omitting both Appellees’ Motion to Set Aside

Deemed Admissions and the trial court’s express ruling on the motion

demonstrates that Phillips’s appeal is objectively frivolous. This Court

would have presumed that the unincluded portions of the record supported

the trial court’s granting of Appellees’ First Amended Motion for Summary

Judgment and award of sanctions. Enterprise, 156 S.W.3d at 550. Thus,

there were no reasonable grounds to believe that an appellate court would

reverse the trial court’s judgment in the absence of a complete record,

objectively considering the record from the viewpoint of the attorney

representing Phillips.



	                                    10
      Although it is not necessary for this court to consider Phillips’s bad

faith when determining whether to sanction him, the court may consider

Phillips’s bad faith when determining a sanctions amount. Smith, 51 S.W.3d

at 381. Here, Phillips’s strategic omission of portions of the appellate record

afforded him the ability to deny the existence of a significant evidentiary

ruling when a complete record would have conclusively disproved his

argument. Moreover, by selectively omitting unfavorable rulings, Phillips

could simply pretend on appeal that the “deemed admissions” were part of

the evidence the trial court considered when granting Appellees’ First

Amended Motion for Summary Judgment. Phillips’s mischaracterization of

the record is particularly offensive because (1) it was his burden to put the

complete record of the summary judgment evidence properly before this

Court, (2) he intentionally failed to do so, and (3) he attempted to dodge the

issue by making new arguments in his reply brief rather than admitting the

omission’s significance to his appeal.

      Texas Disciplinary Rule of Professional Conduct 3.03(a)(1) states that

a lawyer “shall not knowingly ... make a false statement of material fact or

law to a tribunal.” TEX. DISCIPLINARY R.     OF   PROF’L CONDUCT 3.03(a)(1),

reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G app. A (Vernon 2005)




	                                     11
(TEX. STATE BAR R. art. X., § 9). Additionally, the Standards for Appellate

Conduct provide:

      As professionals and advocates, counsel assist the Court in the
      administration of justice at the appellate level. Through briefs
      and oral submissions, counsel provide a fair and accurate
      understanding of the facts and law applicable to their case.... 3.
      Counsel should not misrepresent, mischaracterize, misquote, or
      miscite the factual record or legal authorities.

Twist v. McAllen Nat’l Bank, 248 S.W.3d 351, 365 (Tex. App.—Corpus

Christi-Edinburg 2007 (orig. proceeding [mand. denied]) (citing Texas

Supreme    Court,   Standards    for    Appellate   Conduct,    available   at

http://www.txcourts.gov/media/514719/standards-for-appellate-conduct.pdf)

see also In re Hasbro, Inc., 97 S.W.3d 894, 897 n.2 (Tex. App.—Dallas

2003, orig. proceeding).

      Phillips violated these standards and worse by not only claiming that

his evidence—the allegedly deemed admissions—were evidence that this

Court should consider on appeal, but also by deliberately requesting an

incomplete appellate record, omitting Appellees’ Motion to Set Aside

Deemed Admissions, their Responses to Appellant’s Requests for

Admissions, and the trial court’s ruling undeeming the admissions. Phillips’s

actions, under these circumstances, demonstrate improper motivation and

purpose—in short, bad faith.




	                                      12
      Under these facts, the Court may appropriately exercise its discretion

to award just damages to the prevailing party. In making this determination,

the Court should consider the circumstances revealed by the record, briefs,

and other papers filed in this Court, and weigh factors that include the

following: the failure to present a complete record, the failure to file a

response to a request for appellate sanctions, and the filing of an inadequate

appellate brief. Tate v. E.I DuPont de Nemours & Co., Inc., 954 S.W.2d 872,

875 (Tex. App.—Houston [14th Dist.] 1997, no pet.). Several factors are

present here.

      Appellees have already addressed Phillips’s failure to request a

complete record. But in addition to failing to request the record, Phillips

mischaracterized and omitted a critical evidentiary ruling that impacted the

evidence the trial court considered, and that this Court can consider, in this

appeal.

      Phillips bears the burden of negating all possible grounds for the trial

court’s ruling. See State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 380

(Tex. 1993); Humane Soc’y of Dallas v. Dallas Morning News L.P., 180
S.W.3d 921, 923 (Tex. App.—Dallas 2005, no pet.) (citing Star-Telegram,

Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995)); see also Tex. Workers’

Comp. Comm’n v. Patient Advocates of Tex., 136 S.W.3d 643, 648 (Tex.



	                                    13
2004) (“The reviewing court must affirm summary judgment if any of the

summary judgment grounds are meritorious.”); see Pisharodi v. Six, No. 13-

07-019-CV, 2008 WL 3521330, at *3 (Tex. App.—Corpus Christi Aug. 7,

2008, no pet.) (mem. op.). By omitting the trial court’s ruling on the motion

to set aside the deemed admissions, by attempting to include the deemed

admissions as part of the appellate evidentiary record, by failing to address

the trial court’s ruling setting aside the deemed admissions in his opening

briefs, and (when caught) by fashioning a pretextual and legally incorrect

excuse for his lack of candor, Phillips failed to meet that burden. Thus, not

only was the record incomplete, so were Phillips’s briefs.

      The evidence that Appellees submitted, along with the undeemed

admissions, was more than sufficient to obtain summary judgment on

Phillips’s claims—a premise Phillips’s failure to apprise the Court of the

true state of the record implicitly concedes.

      As reflected in the attached Affidavit of D. Todd Smith, Appellees

have incurred and paid $20,491.79 in attorney fees and expenses defending

this appeal, including the filing of their brief, preparation of this motion, and

dealing with supplementation of the record. See Exhibit A; see also

2SuppCR15; SuppRR38. That amount represents just damages to Appellants

for having to deal with Phillips’s frivolous appeal. See Hunt v. CIT



	                                      14
Grp./Consumer Fin., Inc., No. 03-09-00046-CV, 2010 WL 1508082, at *9

(Tex. App.—Austin Apr. 15, 2010) (mem. op.) (noting that “[c]ourts

awarding sanctions for a frivolous appeal under rule 45 typically award

attorney’s fees for the appeal” and that “[p]roof by affidavit is a proper

method of establishing the appropriate sanction for the filing of a frivolous

appeal”).

                     C ONCLUSION AND P RAYER
       Appellant, Gary Phillips, and his counsel misrepresented the record

and the proceedings below, and filed an objectively meritless appeal. The

full record, obtained by Appellees, and the parties’ briefs on appeal

demonstrate both Appellant’s misrepresentation of the trial court

proceedings, the evidence considered by the trial court, the evidence on

appeal, and the vexatiousness of the litigation. For all of the reasons set forth

above, Appellees respectfully request that this Court award appellate

sanctions in the amount of $20,491.79 for the costs and fees Appellees have

incurred defending themselves on appeal and presenting this motion to the

Court. Appellees request all other appropriate relief to which they are

entitled.

	




	                                      15
                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 (fax)


                                       /s/D. Todd Smith
                                       D. Todd Smith
                                       State Bar No. 00797451
                                       todd@appealsplus.com
                                       Laura P. Haley
                                       State Bar No. 24012766
                                       laura@appealsplus.com

                                       Appellate Counsel for Appellees

                 C ERTIFICATE OF C ONFERENCE
      I certify that, on October 22, 2015, I placed a telephone call to

Appellant’s counsel, Bill Malone, in an attempt to confer about the merits of

this motion. I did not reach Mr. Malone, but left him a detailed message. I

did not receive a return call before submitting this motion to the Court.



                                              /s/ D. Todd Smith
                                              D. Todd Smith


	




	                                     16
                    C ERTIFICATE OF S ERVICE
      On October 23, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service, e-mail, facsimile, or mail

to:

      Bill Malone
      LAW OFFICES OF BILL MALONE, JR.
      8650 Spicewood Springs, #145-598
      Austin, Texas 78739

      Lead Appellate Counsel for Appellant
      Gary Philips

                                             /s/ D. Todd Smith
                                             D. Todd Smith
      	




	                                    17
S TAT E         OF       TEXAS
                           §
                           §
C O U N T Y O F T R AV I S §

                        AFFIDAVIT OF P. TODD SMITH
      BEFORE ME, the undersigned notary, personally appeared D. Todd Smith,

a person whose identity is known to me. After I administered an oath to him, upon

his oath, he said:

      "My name is D. Todd Smith. I am over the age of eighteen, of sound mind,
and capable of making this affidavit. The facts stated in this affidavit are within my

personal knowledge and are true and correct.

       1. I am an attorney licensed to practice in the State of Texas, having
been admitted on November 1, 1996. I am the founder and managing partner of
Smith Law Group LLLP, formerly known as Smith Law Group, P.C. ("SLG"), the
firm in which I currently practice law.
        2. My entire career as a lawyer has been devoted to civil trial and
appellate litigation. I have litigated cases in state and federal courts in locations
throughout Texas and in various other state and federal jurisdictions. I have also
litigated a number of matters before the American Arbitration Association and
other privately appointed arbitrators.
      3. I became a briefing attorney to Texas Supreme Court Justice Raul A.
Gonzalez upon graduating from St. Mary's University School of Law. After
completing my term at the Supreme Court, I joined the Dallas office of Fulbright &
Jaworski L.L.P., where I was a member of the litigation and appellate practice
groups. I later transferred to Fulbright's Austin office, where I practiced until 2006,
when I left to start my own firm focusing on civil appellate matters. I have been
board-certified in Civil Appellate Law by the Texas Board of Legal Specialization
since December 2005.
      4. I have held several leadership positions in various state and local bar
associations over the years. Among other things, I am a former member of the
State Bar Appellate Section Council and have chaired the Austin Bar Association's


                                                                           Exhibit A
Civil Appellate Law Section. I am also a frequent writer and speaker on a variety
of legal-related topics.
       5. I have nearly 18 years experience as a civil litigator in private
practice. During that time, I have handled cases in a variety of subject areas. I am
familiar with the reasonable, necessary, and customary fees charged by attorneys
practicing in Texas and in Travis and Williamson Counties for handling appeals,
complex civil litigation, and related matters. Indeed, I have testified as an expert
witness on appellate attorney fees.
      6. Since September 11, 2014, SLG has provided professional legal
services to Boo 2 You, LLC, George Steven Smith, and Linda K. Smith in
connection with Gary Phillips's appeal from the final summary judgment signed in
Cause No. 12-0966-CC4 in the County at Law Number Four of Williamson
County, Texas, which is docketed in the Third Court of Appeals as No. 03-14-
00406-CV. Over that time, SLG has generated six billing statements, two of which
primarily involved collection efforts and are not at issue. The last four, Invoice
Nos. 1202, 1248, 1294, and 1314, are attached to this affidavit and incorporated by
reference. All of these invoices have been paid in full.
       7. I am the custodian of the records of my law practice relating to the
invoicing of professional services SLG performs. Each of the invoices identified in
the foregoing paragraph are printouts of the computer time records documenting
the time SLG has spent performing work in this matter. All of the time indicated in
these documents was actually expended on the topics stated in the printouts. These
records were kept in the regular course of SLG's law practice, and it was the
regular course of business of SLG's law practice for an SLG employee or
representative with knowledge of the act, event, condition, or opinion is recorded,
to make the record or to transmit information thereof to be included in such record.
The record was made at or near the time reflected thereon or reasonably soon
thereafter. The invoices are the originals or an exact duplicate of the originals.
      8. The services reflected in Invoice Nos. 1202, 1248, 1294, and 1314
were necessary to defend against Phillips's appeal on behalf of Boo 2 You, LLC,
George Steven Smith, and Linda K. Smith and to prosecute Appellee's Motion for
Sanctions. The narratives accompanying SLG's time entries itemize specific tasks
and the time required for those tasks.
       9. The hourly rates charged for the work listed are reasonable given the
qualifications of SLG lawyers and paralegals, their level of experience, the amount
and complexity of the work involved, the hourly rates other lawyers charge in this
geographic area, and SLG's relationship with the clients, which did not exist
before September 11, 2014.

        10. The time spent on the tasks necessary to the representation was
likewise reasonable. SLG was not involved at the trial-court level and therefore
had to acquaint itself with the facts and legal issues sufficiently to represent its
 clients' interests. All time allocated to all tasks was necessary to adequately
respond to and defend against Phillips's appeal, which seeks to reverse a summary
judgment on Phillips's claims for breach of contract, breach of fiduciary duty, and
unjust enrichment and an order that Phillips pay $10,000 in sanctions for filing a
 frivolous lawsuit.

      11. The expenses reflected on these invoices were actually incurred, were
necessary to the representation, and were reasonable.
       12. Based on the invoices referenced in Paragraph 6, Boo 2 You, LLC,
George Steven Smith, and Linda K. Smith have incurred appellate attorney fees
and costs totaling $20,491.79 to defend the trial court's judgment and bring their
motion for sanctions. These fees are consistent with what is customarily charged in
this area for the same or similar services for attorneys with my experience,
reputation, and ability, considering the time and labor required, the novelty and
difficulty of the questions involved, the skill required to perform the legal service
properly, and the nature and length of SLG's relationship with these clients."
      Further, Affiant sayeth naught.


                                            §.%U
                                          D. Todd Smith, Affiant



SWORN TO AND SUBSCRIBED BEFORE ME by D. Todd Smith on October
22,2015.


        "^ KENNETH E. DAWSON
           f'\ MY COMMISSION EXPIRES                          d for the State of
      W£S# December 5,2016
                                          Texas
                                                                                                   INVOICE
                                                                                                      Invoice # 1202
                                                                                                    Date: 12/04/2014
                                                                                                   Due Upon Receipt
1250 S Capital of Texas Hwy, Suite 3-601
Austin, TX 78746
Phone: (512) 439-3230
www.appealsplus.com


George Steven Smith
Boo 2 You
1904 Oak Hollow Drive
Round Rock, Texas 78681

Account Summary
     Outstanding Balance         New Charges              Payments Received               Amount Currently Due
(           $0.00            +    $15,916.79      )-(        $15,916.79              )=          $0.00




14-0023 Boo 2 You

Summary Judgment/Appeal

 Services

    Type      Date       Attorney                   Description                      Quantity     Rate       Total

 Service    11/03/2014     LPH      Review record for drafting brief.                     2.30   $250.00    $575.00

 Service    11/04/2014     LPH      Finish reviewing record to draft brief; review        4.20   $250.00   $1,050.00
                                    supplemental record regarding bond.

 Service    11/05/2014     DTS      Analyze potential effect                              0.50   $375.00    $187.50
                                                         may have on appeal;
                                    consider possible actions in
                                                        ; confer with L. Haley
                                    concerning same.

 Service    11/05/2014     LPH      Begin drafting, researching brief; call B.            7.50   $250.00   $1,875.00
                                    Malone and county court clerk to verify
                                    bond deposit; call T. Pitts regarding order
                                    on undeeming admissions; call/email court
                                    reporter re: record of summary judgment
                                    hearing and motion to undeem admissions.

 Service    11/06/2014     LPH      Continue researching and drafting                     4.80   $250.00   $1,200.00
                                    appellees' brief, correspond with trial court
                                    reporter re: transcript for hearing on




                                                    Page 1 of 4
                                                                               Invoice # 1202 - 12/04/2014




                             undeeming admissions; draft 3d motion to
                             extend time to allow for filing of transcript
                             and supplemental clerk's record;
                             correspond with opposing counsel re:
                             opposition to extension.

Service   11/10/2014   LPH   Continue drafting appellee brief                 1.00   $250.00     $250.00

Service   11/11/2014   LPH   Continue drafting and researching                2.10   $250.00     $525.00
                             appellees' brief.

Service   11/12/2014   LPH   Continue drafting and researching                5.20   $250.00   $1,300.00
                             appellees' brief

Service   11/17/2014   LPH   Drafting appellees' brief.                       5.30   $250.00   $1,325.00

Service   11/20/2014   LPH   Continue researching and drafting brief          2.40   $250.00     $600.00
                             regarding factors courts consider for
                             partnership; add citations to clerk's record.

Service   11/21/2014   LPH   Review reporter's record; draft sections of      5.20   $250.00   $1,300.00
                             brief regarding appellant's
                             misrepresentation to the court and
                             undeemed admissions.

Service   11/22/2014   LPH   Continue drafting breach and researching         4.60   $250.00   $1,150.00
                             cases regarding partnership factors.

Service   11/23/2014   LPH   Continue drafting and researching brief;         7.30   $250.00   $1,825.00
                             complete sections regarding additional
                             claims filed by Appellant, summary of
                             argument, issues presented.

Service   11/24/2014   DTS   Review and revise final draft of Appellees'      1.20   $375.00     $450.00
                             Brief.

Service   11/24/2014   LPH   Finalize argument regarding partnership          6.50   $250.00   $1,625.00
                             and other causes of action; draft fact
                             section and sanctions section; finalize brief;
                             forward to paralegal and DTS for review
                             and comment; review comments and make
                             final revisions; file.

Service   11/24/2014   PM    Review Table of Contents and confirm             0.60   $100.00      $60.00
                             correct page cites to all headers; Review all
                             cites to authorities and confirm cites were
                             all properly coded for inclusion in Table of
                             Authorities;

Service   11/24/2014   PM    Review email correspondence from L.              2.40   $100.00     $240.00
                             Haley forwarding draft Appellee's Brief;
                             Begin reformatting the cover page and
                             page numbers; Begin review of outline
                             form, revise and reformat outline styles
                             contained in same for the Table of
                             Contents; Generate the Table of Contents;
                             Review and cite check the authorities
                             referenced in same, review in Westlaw to




                                             Page 2 of 4
                                                                                              Invoice # 1202 - 12/04/2014




                                     check cites as needed; Review and mark
                                     citations within the document; Make
                                     additional revisions to the Table of
                                     Contents; Generate Index of Authorities;
                                     Prepare email correspondence to L. Haley
                                     forwarding final draft for review;

Service      11/24/2014   PM         Review email correspondence from L.                     0.90    $100.00         $90.00
                                     Haley forwarding red-line draft of Appellee's
                                     Brief; Review and accept changes made in
                                     same; Generate new Table of Contents;
                                     Revise and update Index of Authorities;
                                     Convert same to PDF; Email L. Haley re
                                     log-in information for FileTime; Insert
                                     bookmarks into same; Hyperlink Table of
                                     Contents; Prepare email correspondence to
                                     L. Haley forwarding copy of final brief to be
                                     filed;

Service      11/24/2014   PM         Review email correspondence from L.                     0.30    $100.00         $30.00
                                     Haley re filing it under T. Smith; Review
                                     follow-up email from L. Haley and revise
                                     same; Review on FileTime and file
                                     Appellees' Brief, set up case, e-Serve
                                     same;

                                                                                      Services Subtotal           $15,657.50



Expenses

 Type          Date                              Description                             Quantity     Rate           Total

Expense      11/06/2014   FedEx: Fee delivered to Court Reporter                              1.00    $12.43         $12.43

Expense      11/06/2014   Reporter Fee: Reporter's Record [check 1922]                        1.00   $210.00        $210.00

Expense      11/06/2014   ProDoc: eFiling Third Motion for Extension to File                  1.00    $13.63         $13.63
                          Appellees' Brief

Expense      11/07/2014   County Clerk fee for Supplement to Clerk's Record                   1.00    $10.22         $10.22

Expense      11/07/2014   ProDoc: eFiling Letter to Williamson County Court re                1.00        $5.40        $5.40
                          Supplement to Reporter's Record

Expense      11/07/2014   ProDoc: eFiling Letter to Williamson County Court re                1.00        $5.40        $5.40
                          Supplement to Clerk's Record

Expense      11/24/2014   ProDoc: eFiling Appellee's Brief                                    1.00        $2.21        $2.21

                                                                                  Expenses Subtotal                 $259.29



          Time Keeper                      Position                 Quantity                 Rate                 Total

Laura Haley                     Attorney                                       58.4            $250.00            $14,600.00




                                                      Page 3 of 4
                                                                                          Invoice # 1202 - 12/04/2014




 D. Todd Smith                  Attorney                                     1.7              $375.00         $637.50

 Patricia Muniz                 Non-Attorney                                 4.2              $100.00         $420.00

                                                                                              Subtotal     $15,916.79

                                                                                                 Total     $15,916.79

                                                                             Payment (12/04/2014)          -$7,406.90

                                                                             Payment (01/02/2015)          -$8,509.89

                                                                                    Balance Owing               $0.00




Detailed Statement of Account

 Current Invoice

    Invoice Number              Due On            Amount Due              Payments Received              Balance Due

 1202                       12/04/2014                  $15,916.79                       $15,916.79             $0.00




                                              Account                                                     Balance

 Trust Account Balance                                                                                          $0.00

                                                                           Total Account Balance                $0.00




Please make all checks payable to: Smith Law Group, P.C., Tax ID No. XX-XXXXXXX.

Payment is due upon receipt.

Visit https://payments.lawpay.com/bpl/lp2162392 to pay this invoice online via credit card.




                                                     Page 4 of 4
                                                                                                      INVOICE
                                                                                                          Invoice # 1248
                                                                                                        Date: 01/07/2015
                                                                                                       Due Upon Receipt
1250 S Capital of Texas Hwy, Suite 3-601
Austin, TX 78746
Phone: (512) 439-3230
www.appealsplus.com


George Steven Smith
Boo 2 You
1904 Oak Hollow Drive
Round Rock, Texas 78681

Account Summary
     Outstanding Balance          New Charges              Payments Received                  Amount Currently Due
(           $0.00             +     $862.50         )-(        $862.50                  )=           $0.00




14-0023 Boo 2 You

Summary Judgment/Appeal

    Type       Date        Attorney                   Description                        Quantity    Rate        Total

 Service    12/15/2014     DTS        Receive and review appellant's reply brief;             0.30   $375.00     $112.50
                                      consider prospects for sanctions.

 Service    12/17/2014     DTS        Review authorities supporting sanctions for             1.20   $375.00     $450.00
                                      frivolous appeals.

 Service    12/19/2014     DTS        NO CHARGE: Forward copy of appellant's                  0.20     $0.00       $0.00
                                      reply brief to client; email exchange with
                                      client concerning possible sanctions
                                      motion.

 Service    12/22/2014     DTS        NO CHARGE: Exchange emails with client                  0.20     $0.00       $0.00
                                      regarding authority to seek sanctions for
                                      frivolous appeal; receive client's instructions
                                      to pursue same.

 Service    12/27/2014     DTS        NO CHARGE: Additional email exchange                    0.20     $0.00       $0.00
                                      with client regarding sanctions motion and
                                      further handling.

 Service    12/31/2014     LPH        Begin draft of motion for sanctions.                    1.20   $250.00     $300.00



           Time Keeper                   Position               Quantity                     Rate              Total




                                                      Page 1 of 2
                                                                                           Invoice # 1248 - 01/07/2015




 Laura Haley                        Attorney                               1.2              $250.00            $300.00

 D. Todd Smith                      Attorney                               1.5              $375.00            $562.50

 D. Todd Smith                      Attorney                               0.6                $0.00              $0.00

                                                                                           Subtotal            $862.50

                                                                                               Total           $862.50

                                                                             Payment (04/02/2015)             -$862.50

                                                                                    Balance Owing                $0.00




Detailed Statement of Account

 Current Invoice

    Invoice Number              Due On            Amount Due              Payments Received               Balance Due

 1248                       01/07/2015                     $862.50                          $862.50              $0.00




                                               Account                                                     Balance

 Trust Account Balance                                                                                           $0.00

                                                                           Total Account Balance                 $0.00




Please make all checks payable to: Smith Law Group, P.C., Tax ID No. XX-XXXXXXX.

Payment is due upon receipt.

Visit https://secure.lawpay.com/pages/smithlawgrouppc/trust to pay this invoice online via credit card.




                                                      Page 2 of 2
                                                                                                           INVOICE
                                                                                                              Invoice # 1294
                                                                                                            Date: 03/11/2015
                                                                                                           Due Upon Receipt
1250 S Capital of Texas Hwy, Suite 3-601
Austin, TX 78746
Phone: (512) 439-3230
www.appealsplus.com


George Steven Smith
Boo 2 You
1904 Oak Hollow Drive
Round Rock, Texas 78681

Account Summary
     Outstanding Balance          New Charges              Payments Received                 Amount Currently Due
(           $0.00             +    $1,000.00       )-(         $1,000.00              )=            $0.00




14-0023 Boo 2 You

Summary Judgment/Appeal

    Type        Date       Attorney                   Description                      Quantity       Rate          Total

 Service     02/24/2015    LPH        Continue drafting motion for sanctions;               1.70     $250.00       $425.00
                                      research re: deemed admissions.

 Service     02/25/2015    LPH        Continue drafting sanctions motion; review            2.30     $250.00       $575.00
                                      record for additional information re: service
                                      of admissions, length of discovery period,
                                      and discovery of facts.



           Time Keeper                 Position                Quantity                    Rate                  Total

 Laura Haley                      Attorney                                 4.0                $250.00            $1,000.00

                                                                                             Subtotal            $1,000.00

                                                                                                   Total         $1,000.00

                                                                              Payment (04/02/2015)               -$1,000.00

                                                                                      Balance Owing                  $0.00




                                                     Page 1 of 2
                                                                                           Invoice # 1294 - 03/11/2015




Detailed Statement of Account

 Current Invoice

    Invoice Number              Due On            Amount Due              Payments Received               Balance Due

 1294                       03/11/2015                   $1,000.00                        $1,000.00              $0.00




                                              Account                                                      Balance

 Trust Account Balance                                                                                           $0.00

                                                                           Total Account Balance                 $0.00




Please make all checks payable to: Smith Law Group, P.C., Tax ID No. XX-XXXXXXX.

Payment is due upon receipt.

Visit https://secure.lawpay.com/pages/smithlawgrouppc/trust to pay this invoice online via credit card.




                                                      Page 2 of 2
                                                                                                      INVOICE
                                                                                                         Invoice # 1314
                                                                                                       Date: 04/15/2015
                                                                                                      Due Upon Receipt
1250 S Capital of Texas Hwy, Suite 3-601
Austin, TX 78746
Phone: (512) 439-3230
www.appealsplus.com


George Steven Smith
Boo 2 You
1904 Oak Hollow Drive
Round Rock, Texas 78681

Account Summary
     Outstanding Balance          New Charges             Payments Received               Amount Currently Due
(           $0.00             +    $2,712.50       )-(        $2,712.50           )=             $0.00




14-0023 Boo 2 You

Summary Judgment/Appeal

    Type         Date      Attorney                   Description                  Quantity      Rate         Total

 Service   03/18/2015      LPH        Draft motion for sanctions.                      3.00     $250.00       $750.00

 Service   03/19/2015      LPH        Finalize motion for sanctions; forward to        2.00     $250.00       $500.00
                                      DTS for review.

 Service   04/15/2015      DTS        Review and revise motion for sanctions;          3.50     $375.00     $1,312.50
                                      research proper method for proving up
                                      sanctions on appeal; prepare affidavit in
                                      support of sanctions request; email to
                                      clients concerning these issues.

 Service   04/15/2015      LPH        Review DTS revisions to sanctions motion;        0.60     $250.00       $150.00
                                      revise motion; forward to DTS.



               Time Keeper                            Quantity                     Rate                     Total

 Laura Haley                                                         5.6                   $250.00          $1,400.00

 D. Todd Smith                                                       3.5                   $375.00          $1,312.50

                                                                                          Subtotal          $2,712.50

                                                                                              Total         $2,712.50




                                                     Page 1 of 2
                                                                          Invoice # 1314 - 04/15/2015




                                                               Payment (10/09/2015)      -$2,712.50

                                                                     Balance Owing            $0.00




                                         Account                                        Balance

 Trust Account Balance                                                                        $0.00

                                                              Total Account Balance           $0.00




Please make all amounts payable to: Smith Law Group LLLP

Payment is due upon receipt.




                                                Page 2 of 2